PROMISSORY NOTE NO. 2

$175,000.00 Midland, Texas September 28, 2006

FOR VALUE RECEIVED, ESCONDE RESOURCES LP (the “Borrower”) whose principal
address is 415 W. Wall, Suite 625, Midland, Texas 79701, promises to pay to the
order of BASELINE CAPITAL, INC. (the “Lender”) at 508 West Wall, Suite 775,
Midland, Midland County, Texas 79701 the sum of ONE HUNDRED SEVENTY-FIVE
THOUSAND DOLLARS ($175,000.00), together with interest from date until maturity
on the unpaid principal balance thereof from time to time outstanding at the
Stated Rate and with interest on all past due amounts, both principal and
accrued interest, at the Past Due Rate, provided, that for the full term of this
Note the interest rate produced by the aggregate of all sums paid or agreed to
be paid to the holder of this Note for the use, forbearance or detention of the
debt evidenced hereby shall not exceed the Ceiling Rate.

This Note is described in and is subject to the terms and provisions of that
certain Loan Agreement (the “Agreement”) dated as of the date of this Note by
and between Borrower and Lender. This Note is subject to the terms and
conditions of the Agreement. Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the Agreement.

This Note is subject to the terms and conditions of that certain Subordination
Agreement of even date herewith, by and among Borrower, Lender, as subordinated
creditor, and Bank, as senior creditor.

“Stated Rate” means, on any day, a rate per annum equal to twelve percent
(12.0%) per annum provided, that if at any time the Stated Rate plus the
aggregate of all other sums paid or agreed to be paid to the Lender for the use
forbearance or detention of the debt evidenced hereby shall exceed the Ceiling
Rate, then the Stated Rate shall be fixed at the Ceiling Rate

“Past Due Rate” means, on any day, a rate per annum equal to eighteen percent
(18.0%). All past due payments shall bear interest from the due date thereof
until paid at the Past Due Rate.

“Ceiling Rate” means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Texas law permits
the higher interest rate, stated as a rate per annum. Without notice to the
Borrower or any other person or entity, the Ceiling Rate shall automatically
fluctuate upward and downward as and in the amount by which the maximum
nonusurious rate of interest fluctuates.

Interest on the amount of each advance against this Note shall be computed on
the amount of each advance and from the date of each advance. Interest shall be
computed for the actual number of days elapsed and on the basis of a year
consisting of 365 or 366 days, as the case may be.

If, for any reason whatever, the interest and any and all other amounts paid or
agreed to be paid to Lender during the full term of this Note and for any time
thereafter shall produce a rate which exceeds the Ceiling Rate, Lender shall, at
the Lender’s option, credit against the principal of this Note and any other
amounts owed by Borrower to Lender such portion of said interest and/or other
payments as shall be necessary to cause the interest and/or other amounts paid
on this Note to produce a rate equal to the Ceiling Rate, or refund any excess
amount to Borrower. All interest paid or agreed to be paid to Lender shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of all obligations of
Borrower to Lender (including the period of any renewal or extension).

The above sum and accrued interest shall be due and payable as follows:



  (a)   Interest only payments shall be due and payable in monthly installments
for six (6) months from the date of this Note, beginning on October 28, 2006 and
continuing on the 28th day of each month until and including March 28, 2007.



  (b)   Principal and interest shall be due and payable in monthly installments,
each in the amount of $1,823.00 of principal plus accrued and unpaid interest,
for six (6) months beginning April 28, 2007 and continuing on the 28th day of
each month thereafter until and including September 28, 2007.



  (c)   Principal and interest shall be due and payable in forty-one (41)
monthly installments, each in the amount of $3,906.00 of principal plus accrued
and unpaid interest, beginning October 28, 2007 and continuing on the 28th day
of each month thereafter until and including February 28, 2011.



  (d)   On March 28, 2011, the remaining balance, including principal and
balance, then remaining unpaid on this Note shall be due and payable.

The unpaid principal balance of this Note at any time shall be the total of all
amounts loaned or advanced by the holder hereof less the amount of all payments
or prepayments of principal made hereon by or for Borrower. Notwithstanding
anything hereto to the contrary, the entire remaining principal balance of this
Note, plus all accrued unpaid interest, shall be due and payable in its entirety
on March 28, 2011, unless such maturity is accelerated in accordance with the
Agreement and the other Loan Documents.

Unless otherwise agreed to, in writing, or otherwise required by applicable law,
payments will be applied first to accrued, unpaid interest, then to current
principal due and owing, and any remaining amount to any unpaid collection
costs, late charges and other charges and the balance to the principal in
inverse order of maturity; provided, however, upon delinquency or other default,
Lender reserves the right to apply payments among principal, interest, late
charges, collection costs and other charges at its discretion. The Borrower may
at any time pay the full amount or any part of this Note without the payment of
any premium or fee except as provided in the Agreement.

In addition to all principal and accrued interest on this Note, the Borrower
agrees to pay (a) all reasonable costs and expenses actually incurred by Lender
in any probate, reorganization, bankruptcy or any other proceedings for the
establishment or collection or any amount hereunder, or in collecting this Note
through any such proceedings, and (b) reasonable attorney’s fees when and if
this Note is placed in the hands of an attorney for collection after default.

The Borrower and all co-borrowers, sureties and guarantors severally waive
notice (including, but not limited to, notice of intent to accelerate and notice
of acceleration), demand, presentment for payment, protest and the filing of
suit for the purpose of fixing liability and consent that the time of payment
hereof may be extended and re-extended from time to time without notice to him,
and they agree that his, her or its liability on or with respect to this Note
shall not be affected by any release of or change in any security at any time
existing or by any failure to perfect or to maintain perfection of any lien on
or security interest in any such security.

Lender reserves the right, exercisable in Lender’s sole discretion and without
notice to Borrower or any other person, to sell participations, to assign its
interest or both, in all or any part of this Note or the debt evidenced by this
Note.

This Note shall be construed under and governed by the laws of the State of
Texas.

THIS AGREEMENT, THE NOTE, THE SECURITY DOCUMENTS, THE GUARANTY AND/OR ANY AND
ALL OTHER DOCUMENTS EXECUTED AT OR NEAR THE TIME OF EXECUTION OF THIS DOCUMENT
CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE TEXAS
BUSINESS & COMMERCE CODE, AND REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

[Remainder of Page Intentionally Left Blank]

1

DATED the 28th day of September, 2006.

ESCONDE RESOURCES LP

By: Esconde Energy LLC, its general partner

      By:/s/  
Paul W. Heard
   
 
   
Paul W. Heard, Managing Member
By:/s/  
Ronnie L. Steinocher
   
 
   
Ronnie L. Steinocher, Managing Member



    By: Pierce-Hamilton Energy Partners LP,

Managing Member

By: Muscoda Hill Energy LLC,

its general partner

      By:/s/  
Lisa P. Hamilton
   
 
   
Lisa P. Hamilton, President



    THE LENDER: (The Lender’s signature is provided as its acknowledgment of the
above as the final written agreement between the parties.)

BASELINE CAPITAL, INC.

      By:/s/  
Karl J. Reiter
   
 
   
Karl J. Reiter, President

2